internal_revenue_service number release date index number ----------------- --------------------------------------------- ---------------------------------------- ------------------------------------------ -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ---------- telephone number -------------------- refer reply to cc psi b05 plr-134244-08 date date legend coop ----------------------------------------------------------------------- ---------------------------------------- state a ---------- b c d e f g h ------ ----- ------ -------- ----- ------- ------ dear ------------ this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives plr-134244-08 and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 coop is a farmers’ cooperative corporation organized as an agricultural marketing association under the state a cooperative marketing act the act provides that agricultural marketing associations shall be deemed nonprofit as they are not organized to make a profit for themselves as such or their members as such but only for their members as producers a cooperative organized under the act is permitted to enter into marketing contracts with its members that authorize the association to sell or resell products of its members and pay over to the association’s members the resale price after deducting all necessary selling overhead and other costs and expenses and other proper reserves members of coop are b farmers who deliver their c to coop coop’s membership and marketing agreement obligates the member to deliver to coop all c produced by the member and not used for home consumption and obligates coop to market the c for the best advantage and benefit of all members coop markets the c in d form as well as processing the c into value-added products coop’s principle objectives are to ensure a stable market for the c of its members and to maximize the price its members receive for their c the coop’s articles of incorporation and bylaws clearly state that the cooperative must distribute the net_proceeds on a patronage basis but like many other c cooperatives around the country coop has capitalized a portion of the net_proceeds known as the c check into inventory the c checks are paid to coop’s member semi- monthly and patronage_dividends are paid after the close of the tax_year when net_earnings have been determined thus a member who delivers c throughout the year receives at least twenty-four c checks each year for purposes of determining what it pays to its members coop has divided the united_states into e regions the amount of coop’s proceeds received by the member each month depends upon which region it is assigned and the varying quality of the member’s c delivered to coop for purposes of its patronage_dividend computation coop has treated its business as a single allocation unit or pool effectively any c or c products on hand at year end are treated as sold forward at the lower_of_cost_or_market year end inventories typically account for less than f of the c handled each year historically coop has treated the c checks and per-unit retains paid in certificates as purchases for tax purposes however coop believes that the c checks should be classified as per-unit retains paid in money and disregarded for purposes of computing its sec_199 deduction coop intends to pass through to its members all plr-134244-08 or a portion of its sec_199 deduction for the year prior to the end of the payment period for that year for g coop plans to notify its members of sec_199 deductions with two notices first prior to the end of g coop plans to allocate a potion of its anticipated sec_199 deduction for the year to its members based upon pounds of c marketed through coop for the first h months of g making certain that no member will be allocated more that it would be entitled to for the full year the initial identification second prior to the close of the payment period which is 8½ months after the end of its g tax_year coop will determine its actual sec_199 deduction for g and the portion it intends to pass through to members coop will then allocate that amount to members based upon actual pounds of c marketed through coop during g coop will then send each member a notice of the additional_amount of the g sec_199 deduction being passed through to the member the final identification the additional_amount will be equal to the difference between the amount allocated to the member determined after year end based on actual figures for the year and the amount previously allocated to the member in the initial identification nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations purs may be made in money property or certificates per-unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under b or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to plr-134244-08 a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_1382 of the code provides that except as provided in sec_1382 the gross_income of any cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 provides in part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is part is paid sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as per-unit retain allocations paid in money other_property or qualified certificates with respect to marketing occurring during such taxable_year sec_1382 of the code provides that for purposes of sec_1382 in the case of a pooling arrangement for marketing products the patronage shall be treated as occurring during the taxable_year the pool closes and the marketing of products shall be treated as occurring during any taxable years the pool is open though sec_1382 of the code is awkwardly drafted the flush language of sec_1382 clarifies what it means for an item not to be taken into account it states that for purposes of this title a patronage_dividend is treated as an item of plr-134244-08 gross_income and as a deduction therefrom and a per-unit_retain_allocation in money or qualified certificates are treated as a deduction in arriving at gross_income sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year thus per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid within the payment period for the taxable_year because patronage_dividends paid in money and qualified certificates are treated as deductions in arriving at gross_income form 990-c and new form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because a per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 990-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that coop is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates we note that in order to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t specifically cooperatives need to include the purs in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the purs the adjustments can be made to either the inventory or the line item deduction for the purs in other words if the purs are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the purs are not deducted on a deduction line in the tax_return the purs reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the purs once while also preserving the integrity of its sec_263a calculation under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or plr-134244-08 extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_1_199-6 provides that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year sec_1_199-6 provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that the cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass- through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder plr-134244-08 coop’s c checks qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they were distributed with respect to c that coop markets for its patrons and by the fact that the patrons receive the payments based on the quantity of c delivered the c checks are determined without reference to the coop’s net_earnings the c checks were paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the c checks were paid within the payment period of sec_1382 based on the foregoing we rule as requested that the c checks that coop pays to b farmer members each year for c delivered to coop constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code in computing coop’s sec_199 domestic_production_activities_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for the c checks coop’s proposed method for identifying the amount of the sec_199 deductions to be passed through to its members employing an initial identification and a final identification is consistent with the requirements of sec_199 of the code this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
